       Case 2:15-cv-01096-JLR Document 349
                                       348 Filed 05/20/20 Page 1 of 3
                                                                    4



 1

 2

 3
                                                                                  Hon. James L. Robart
 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
       VHT, INC., a Delaware corporation,
10
                                                          Case No. 2:15-cv-01096-JLR
11                            Plaintiff,
                                                   STIPULATED MOTION FOR
12            v.                                   EXTENSION OF DEADLINE FOR
                                                   JOINT STATEMENT AND
13     ZILLOW GROUP, INC., a Washington ORDER
       corporation; and ZILLOW, INC., a Washington
14
       corporation,                                NOTE ON MOTION CALENDAR:
15                                                 May 20, 2020
                            Defendants.
16

17

18          The parties, by their undersigned counsel of record, hereby stipulate and jointly move the
19   Court to extend the deadline to submit a joint statement and a proposed amended judgment as
20   directed by the Court’s Order on the Parties’ Cross-Motions (Dkt. # 347).
21          On May 8, 2020, the Court entered its Order on the Parties’ Cross-Motions (Dkt. # 347),
22   which directed the parties to “confer and attempt to reach agreement on” a joint statement as to any
23   remaining issues left for adjudication and on an amended judgment. The Court further directed
24   that “[t]he parties shall file their statement and their proposed amended judgment no later than
25   fourteen days from the date of this order,” i.e., by May 22, 2020.
26          The parties have met and conferred and now request the Court to extend the current deadline
27   one week, from, Friday, May 22, 2020, to next Friday, May 29, 2020. The parties believe good
28
      STIPULATED MOTION AND ORDER
      FOR EXTENSION OF DEADLINE - 1
      Case No. 2:15-cv-01096-JLR
       Case 2:15-cv-01096-JLR Document 349
                                       348 Filed 05/20/20 Page 2 of 3
                                                                    4



 1   cause exists to extend the deadline because, after having met and conferred as ordered, the parties

 2   have determined that they do not agree on the content of a joint statement or the form of a proposed

 3   amended judgment, and wish to have additional time to prepare, consider, and respond to each

 4   other’s separate proposals before submitting them to the Court. The parties further believe that

 5   affording them the requested additional time will result in more focused statements that will provide

 6   greater assistance to the Court than would be the case if the joint statement and proposed amended

 7   judgments were submitted on the current deadline.

 8          Dated: May 20, 2020                            Respectfully submitted,

 9                                                        By: /s/ Ian B. Crosby
                                                          Ian Bradford Crosby, WA Bar # 28461
10
                                                          icrosby@susmangodfrey.com
11                                                        Jenna Farleigh, WA Bar # 47392
                                                          E-Mail: jfarleigh@susmangodfrey.com
12                                                        SUSMAN GODFREY L.L.P.
                                                          1201 Third Avenue, Suite 3800
13                                                        Seattle, WA 98101
                                                          Telephone: (206) 516-3880
14
                                                          Facsimile: (206) 516-3883
15                                                     Attorneys for Zillow Group, Inc. and Zillow, Inc

16                                                        By: /s/ Stephen M. Rummage
                                                          Stephen M. Rummage, WSBA # 11168
17                                                        Eric M. Stahl, WSBA #27619
18                                                        DAVIS WRIGHT TREMAINE LLP
                                                          920 Fifth Avenue, Suite 3300
19                                                        Seattle, Washington 98104-1610
                                                          Tel: 206.622.3150
20                                                        Fax: 206.757.7700
                                                          E-mail: steverummage@dwt.com
21                                                        E-mail: ericstahl@dwt.com
22                                                     Attorneys for VHT, Inc

23

24

25

26
27

28
      STIPULATED MOTION AND ORDER
      FOR EXTENSION OF DEADLINE - 2
      Case No. 2:15-cv-01096-JLR
     Case 2:15-cv-01096-JLR Document 349
                                     348 Filed 05/20/20 Page 3 of 3
                                                                  4


                                          ORDER
 1

 2       IT IS SO ORDERED.

 3                   20th
         DATED this ________ day of May, 2020.

 4

 5                                   A
                                     ______________________________________
                                     Hon. James L. Robart
                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     STIPULATED MOTION AND ORDER
     FOR EXTENSION OF DEADLINE - 3
     Case No. 2:15-cv-01096-JLR
